Citation Nr: 0821681	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-25 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of right knee ligament tears with traumatic 
arthritis. 

3.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the right shoulder.

4.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from  January 1951 until 
October 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from January 2000 and October 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Waco, Texas.

A June 2007 supplemental statement of the case was issued by 
the RO in Houston, Texas.  However, the RO in Waco 
subsequently re-assumed jurisdiction of the case and the 
veteran had a hearing with the undersigned Acting Veterans 
Law Judge at the Waco office in May 2008.  A transcript of 
that proceeding is included in the claims folder.

Regarding the right knee claim, the Board notes that a 
January 2000 rating decision denied a claim of entitlement to 
an increased rating for right knee ligament tears.  The 
veteran submitted a notice of disagreement that was received 
by the RO in February 2000.  A statement of the case was 
issued in April 2000.  Finally, the appeal was perfected with 
the receipt of a VA Form 9 in June 2000.  

Next, in June 2002, the RO reconsidered the right knee claim 
under the VCAA.  The 20 percent evaluation was confirmed and 
continued.  While the veteran did not submit a notice of 
disagreement in response to that determination, the Board 
finds that, based on the procedural history detailed above, 
an appeal with respect to the right knee claim had already 
been perfected.  Accordingly, the Board has appellate 
jurisdiction over that issue at this time.  

Further regarding the right knee claim, the issue had been 
characterized by the RO as "residuals of right knee ligament 
tears with traumatic arthritis."  However, the diagnostic 
code reflected in the rating decisions, DC 5257, addresses 
instability only.  Accordingly, the issue on appeal has been 
recharacterized as listed on the title page of this decision.  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The issues of entitlement to increased ratings for 
degenerative joint disease of the right and left shoulders 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
permanent impairment of vision of both eyes or the loss of 
use of one or both feet or one of both hands.  

2.  The competent evidence does not demonstrate ankylosis of 
any joint.

3.  Throughout the rating period on appeal, the veteran's 
right knee disability has been manifested by complaints of 
pain, weakness, and giving way; objectively, the evidence 
shows no more than moderate recurrent subluxation or lateral 
instability, with flexion limited to no more than 120 degrees 
and with extension limited to no more than 90 degrees and 
without further additional limitation of function due to 
pain.

4.  The competent evidence contains x-ray findings of right 
knee arthritis.

CONCLUSIONS OF LAW

1.  The criteria for financial assistance in the purchase of 
an automobile and adaptive equipment, or adaptive equipment 
only, have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 
(West 2002); 38 C.F.R. § 3.808 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of right knee ligament tears have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).

3. The criteria for a separate 10 percent evaluation for 
arthritis of the right knee with limitation of motion have 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 
5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the adaptive equipment claim, the VCAA duty to notify 
was satisfied by way of a letter sent to the veteran in June 
2004 that informed him of what evidence was required to 
substantiate the claim.  The letter did not discuss the 
division of responsibilities between VA and a claimant in 
developing a claim.  However, in June 2004 the veteran's 
accredited representative submitted correspondence indicating 
that there was no outstanding evidence with respect to the 
claim at issue.  Therefore, any notice deficiency in the June 
2004 letter did not unfairly prejudice the veteran in this 
case.  Indeed, it appears that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Again, there is no allegation from the veteran that he has 
any evidence in his possession that is needed for full and 
fair adjudication of this claim.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content for 
this issue.

Regarding the claim of entitlement to an increased rating for 
a right knee disability, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letters of record do not 
meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, a June 2002 supplemental statement of the case 
set forth the diagnostic criteria for the disability at 
issue.  Therefore, 
the veteran can be expected to understand what was needed to 
support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim, including the impact of his 
disability on his daily life and ability to work.  Indeed, in 
his May 2008 hearing testimony he described how his right 
knee disability required the use of braces, and he reported 
that he walked with a cane.  Based on the above, the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record, including testimony provided at a 
May 2008 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Automobile and Necessary Adaptive Equipment

The veteran is claiming entitlement to an automobile and 
necessary adaptive equipment, or to adaptive equipment only.  
With respect to equipment, it was explained at the veteran's 
May 2008 hearing that he wore braces from his knees all the 
way up to his shoulders.  Therefore, he was seeking adaptive 
equipment to make driving with the braces more comfortable.  
He did not further elaborate on the specific equipment he was 
seeking.  

In order to be eligible to financial assistance in purchasing 
an automobile and/or adaptive equipment, the veteran must be 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b)(1) 
(2007).  

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

The Board notes that there is no demonstration of visual 
impairment.  Rather, the central issue in the present case 
hinges on loss of use of use of either upper extremity due to 
the veteran's service-connected degenerative joint disease of 
the left and right shoulders, or loss of use of the right 
lower extremity due to a service-connected right knee 
disability.   

The veteran's disability picture with respect to the 
shoulders can be determined from a January 2007 VA 
examination report.  At that time, he had bilateral shoulder 
tenderness in the acromioclavicular joint area.  Forward 
flexion and abduction was limited to 90 degrees with pain at 
that point.  External and internal rotation was limited to 40 
degrees with pain at that point.  There was fatigue and 
additional loss of motion with repetitive use.  The veteran 
had moderately severe guarding of both shoulders.  The VA 
examiner stated that the veteran's degenerative joint disease 
of the bilateral shoulders was limiting his mobility and was 
causing functional impairment.  However, the VA examiner 
expressly stated that the service-connected shoulder 
disabilities had not resulted in a total loss of use of the 
hands.  Moreover, at his May 2008 hearing before the 
undersigned, the veteran stated that he could use his arms 
and hands to brush his hair and feed himself.  He could also 
shower without difficulty.  

Regarding the veteran's right knee, VA examination in January 
2007 revealed diffuse tenderness in the articular margins.  
He had right knee flexion to 90 degrees, with pain at that 
point, and extension to -10 degrees.  There was fatigue with 
repetitive use, but no additional loss of motion.  There was 
also mediolateral instability and moderately severe guarding.  
The VA examiner found that the veteran's service-connected 
right knee disability was contributing to his need to wear 
long leg braces and was causing functional impairment.  
However, there was no finding that the service-connected 
right knee disability resulted in loss of use of the right 
foot.  

Again, the veteran had right knee flexion to 90 degrees.  
This is not found to be consistent with a disability picture 
in which no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the knee with the use of a suitable 
prosthetic appliance.  Therefore, the criteria for loss of 
use, as set forth under 38 C.F.R. § 3.350(a)(2), have not 
been met here.  Indeed, the veteran stated at his May 2008 
hearing before the undersigned that he was able to walk, 
using a cane, and that he could climb and descend stairs one 
at a time.  

Absent a demonstration of visual impairment, or loss of use 
of at least one hand or at least one foot, the claim of 
eligibility for financial assistance in purchasing an 
automobile and/or adaptive equipment must fail.  38 U.S.C.A. 
§ 3902(a)(b); 38 C.F.R. § 3.808(b)(1) (2007).  
 
Additionally, a veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  However, 
in the present case this provision does not serve as a basis 
for a grant of benefits, because the veteran is not service-
connected for, or otherwise entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  
Although he is service-connected for a right knee disability, 
a VA examiner in January 2007 clearly stated that there was 
no ankylosis.  There was also no ankylosis of the hips.  

In sum, there is no support for a grant of automobile and 
adaptive equipment or for adaptive equipment only.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal, the veteran has been 
assigned a 20 percent evaluation for a right knee disability 
pursuant to DC 5257.  That diagnostic code contemplates knee 
impairment characterized by recurrent subluxation or lateral 
instability, affords a 20 percent rating for moderate 
impairment.  A 30 percent rating is warranted for severe 
impairment.  

In the present case, a January 2000 VA examination which 
revealed complaints of the right knee occasionally giving 
away.  He also endorsed occasional swelling and popping.  
Objectively, there were very lax anterior and cruciate 
ligaments, as well as a positive drawer's sign.  There was 
play to varus and valgus angulation, but there was no 
abnormal movement and no guarding of movement.  

The Board further recognizes outpatient treatment reports 
dated in June 2000 indicating complaints of several falls due 
to the right knee giving away.  The veteran was requesting 
another knee brace at that time.  

A May 2005 VA examination again indicated complaints of the 
right knee giving away, but the veteran denied locking 
episodes.  Objectively, there was normal stability.  
McMurray's test, Lachman's test and drawer's sign were all 
negative.  There was no abnormal movement.  Subsequent VA 
examination in January 2007 also showed negative McMurray's 
and Lachman's tests.  Mediolateral instability was noted.  

The Board finds that the pertinent evidence, as detailed 
above, does not demonstrate severe right knee impairment due 
to subluxation or lateral instability such as to justify the 
next-higher 30 percent rating under Diagnostic Code 5257 for 
any portion of the rating period on appeal.  To the extent 
that instability is demonstrated, it is determined that such 
symptoms have been appropriately accounted for in the 
assignment of a 20 percent evaluation in effect throughout 
the rating period on appeal.  

In reaching the above conclusion, the Board acknowledges 
that, in evaluating disabilities of the musculoskeletal 
system, additional limitation of function due to factors such 
as pain, weakness, incoordination and fatigability is for 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, such factors 
of functional limitation are not for application in this 
analysis of Diagnostic Code 5257, because such Code section 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other diagnostic 
code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration of the veteran's right knee 
disability. 

Based on the foregoing, there is no basis for a rating in 
excess of 20 percent evaluation assigned for residuals of 
right knee ligament tears with traumatic arthritis.

To this point, the Board has considered only the 
manifestations of the veteran's right knee disability that 
are based on instability.  However, in the present case, the 
competent evidence also reveals degenerative arthritis of the 
right knee.  In this regard, the VA General Counsel has held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.   Furthermore, to warrant a separate 
rating for arthritis based on X-ray findings and limited 
motion under DCs 5260 or 5261, the limited motion need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  

As noted above, the evidence of record establishes x-ray 
evidence of arthritis.  Thus, the Board must determine 
whether the record demonstrates limited motion to at least a 
noncompensable level.

Limitation of leg motion is addressed under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a noncompensable 
evaluation applies for limitation of leg flexion to 60 
degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation applies for limitation of leg extension to 5 
degrees.  

In the present case, VA examination in January 2000 shows 
right knee flexion to 130 degrees and extension to 0 degrees.  
A March 2002 VA examination revealed right knee flexion from 
100 to 120 degrees, with extension to 0 degrees.  A May 2005 
VA examination indicated right knee flexion to 120 degrees, 
with extension to 0 degrees.  Finally, VA examination in 
January 2007 showed right knee flexion to 90 degrees and 
extension to 10 degrees.
  
The above findings do not meet the level of even 
noncompensable disability under DCs 5260.  However, the 
January 2007 findings do warrant a 10 percent rating under DC 
5261 for extension to 10 degrees.  Therefore, assignment of a 
separate 10 percent rating for right knee arthritis is 
warranted here.  

In considering separate ratings, the Board also acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the right leg, the veteran would be entitled to the combined 
evaluation under Diagnostic Codes 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.  However, as 
already discussed, the medical findings do not establish loss 
of both flexion or extension to a compensable degree, and as 
such, separate evaluations for limited flexion and extension 
of the right knee are not applicable here.  Additional 
limitation of function was considered in arriving at this 
conclusion.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

In conclusion, a rating in excess of 20 percent for the 
veteran's residuals of right knee ligament tears is not 
warranted.  However, assignment of a separate 10 percent 
rating for arthritis is justified.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only, is denied.

A rating in excess of 20 percent for residuals of right knee 
ligament tears is denied.

A separate 10 percent rating for right knee arthritis is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

REMAND

In a June 2002 rating decision, the RO granted service 
connection for degenerative joint disease of the bilateral 
shoulders.  A noncompensable evaluation was assigned 
effective November 30, 1999.  In June 2002, the veteran 
submitted a notice of disagreement with the initial rating 
percentage assigned for his bilateral shoulder disability.  
In an August 2002 rating decision, 20 percent ratings were 
awarded for each shoulder, effective November 30, 1999.  
However, as this rating assignment was less than the maximum 
available benefit, it did not abrogate the appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, a statement of the 
case should have still been issued in response to the 
veteran's June 2002 notice of disagreement.  However, the 
evidence of record does not reflect that a statement was in 
fact issued pursuant to 38 C.F.R. § 19.26.  The Court has 
indicated that the proper action is to REMAND the issue to 
the RO for appropriate action.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  Thus, these issues must be 
remanded.

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including 
issuance of a SOC, on the appeal 
initiated by the veteran from the June 
2002 rating decision that granted service 
connection for degenerative joint disease 
of the bilateral shoulders and assigned a 
noncompensable percent rating (which was 
later revised to a pair of 20 percent 
ratings).  The veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the veteran wishes to complete an 
appeal from that determination.  If an 
appeal is perfected, then the case should 
be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


